 

 Exhibit 10.15 

 

JOINT DEVELOPMENT AND SUPPLY AGREEMENT

 

This Agreement is effective on the 15th day of November 2006 (the “Effective
Date”) by and between

 

BASF Aktiengesellschaft, 67056 Ludwigshafen, Germany acting also on behalf of
its Affiliates (hereinafter referred to as “BASF”).

 

and

 

Cardax Pharmaceuticals, Inc., Aiea, Hawaii 96701, USA (hereinafter referred to
as “Cardax”).

 

BASF and Cardax are referred to herein individually as a “Party” and
collectively as the “Parties”.

 

Whereas BASF develops, manufactures, markets and sells high-value performance
chemicals, including fine chemicals for the pharmaceutical industry;

 

Whereas Cardax is developing proprietary pharmaceutical compounds;

 

Whereas Cardax and BASF are interested in developing a process for the
manufacture of the Product (hereinafter defined) with the intention that BASF
will manufacture the Product and Cardax will market or license human
pharmaceuticals which utilize the Product as a manufacturing intermediate;

 

Whereas BASF received an inquiry from Cardax to prepare a proposal for process
development and manufacturing of 3S, 3’S-Astaxanthin. Cardax intends to use
Product as an intermediate in the manufacture of or as an active ingredient in
pharmaceutical or nutraceutical products. After signature of the Confidentiality
Agreement between Cardax and BASF dated 24.05.05/01.06.05, Cardax provided
laboratory information relating to an experimental protocol for the synthesis of
homochiral Product and an analytical method for the determination of the
Astaxanthin stereoisomers and intermediates;

 

Now therefore, in consideration of the above, it is hereby agreed as follows:

 

1.DEFINITIONS

 

1.1“Affiliate” shall mean any corporation, company, partnership, joint venture
and/or firm which controls, is controlled by, or is under common control with a
specified person or entity. For purposes of this definition, “control” shall
mean (a) in the case of corporate entities, direct or indirect ownership of more
than fifty percent (50%) of the stock or shares having the right to vote for the
election of directors, and (b) in the case of non corporate entities, direct or
indirect ownership of more than fifty percent (50%) of the equity interest with
the power to direct the management and policies of such non-corporate entities.

  

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934. OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

1.2“Carotenoid Manufacturing Competitor” shall mean a manufacturer of synthetic
carotenoids.

 

1.3“Chemical Manufacturing Competitor” shall mean a chemical manufacturing
business.

 

1.4“Foreground Intellectual Property Rights” mean patents, trade, secrets and
other confidential information, database rights, know-how and all other
intellectual property and neighboring rights and rights of a similar or
corresponding character in any part of the world and all applications for the
protection of these rights, which cover Results.

 

1.5“Net Nutraceutical Sales” shall mean total invoiced sales, as licensed in
Section 4.4, made by BASF or its Affiliates to third parties in any calendar
year after deduction of [***].

 

1.6“Product” shall mean chemically synthesized 3S, 3’S-Astaxanthin with a
specification of [***].

 

1.7“Results” shall mean any development or modification in or to the Technology,
whether patentable or not, conceived or developed under this Agreement.

 

1.8“Technology” shall mean any discovery, invention, know-how, trade secret,
sample of material, report, formulation, drawing and/or other works, technical
information or data, together with any and all patent rights, relating to the
manufacture of Product.

 

2.CARRYING OUT OF THE PROJECT

 

2.1The work, timing, resources, target profiles, milestones and payments for the
performance of the work under this Agreement are documented in Appendix 1 of
this Agreement. BASF shall use the same diligence and professional standards of
performance consistent with those employed for BASF’s own affairs in performing
the work.

 

2.2The Parties agree and understand that the performance of the project within
the agreed deadlines depends upon the accurate and timely allocation of
necessary resources by both Parties.

 

2.3Cardax will advise BASF in due time if the pilot material to be supplied by
BASF will be for human clinical use and if the final synthetic step for the
manufacture of Product will have to meet cGMP requirements. In the event Cardax
requests more than the final synthetic step to be performed in accordance with
cGMP, the Parties will negotiate in good faith a reasonable increase of the
price for Product, corresponding to the increase in cost of production in order
to meet cGMP requirements and a reasonable margin for BASF.

 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934. OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



2

 

 

3.CONFIDENTIAL INFORMATION

 

3.1All information, plans for research and development, samples, technologies,
or other matters disclosed or to be disclosed by either Party to the other in
connection with this Agreement (including intermediate and final Results and
Foreground Intellectual Property Rights) will be received and held in confidence
by the recipient Party and shall be subject to the terms and conditions set
forth for the exchange of Confidential Information defined in and covered by the
Confidentiality Agreement entered into by and between the Parties on
24.05.05/01.06.05, modified in that the confidentiality obligations shall stay
in effect for [***] following the expiration or termination of this Agreement,
the laws of the Switzerland shall apply as specified in Section 7.1 hereof, and
disputes shall be settled as specified in Section 7.2 hereof. For the avoidance
of doubt, the Parties agree that pursuant to Section 6.9 below, the royalty
obligations of Section 4.4 hereof shall survive any future expiration of such
confidentiality obligations.

 

3.2All Confidential Information exchanged under this Agreement shall be used by
the receiving Party solely internally within its organization for the
performance of the project, as defined in Appendix 1, unless otherwise agreed by
the disclosing Party, or explicitly stated otherwise in this Agreement.

 

3.3Cardax may provide the Confidential Information to possible investors to the
Cardax, but only provided that such investors have signed a confidentiality
agreement containing essentially similar provisions of confidentiality as
contemplated herein.

 

4.INTELLECTUAL PROPERTY RIGHTS

 

4.1The Parties agree that:

 

(a)BASF shall have the entire and exclusive worldwide rights, title and interest
in and to all Results relating to the manufacture of the Product (“BASF’s
Interests”). BASF, at its sole discretion and expense, will have the right to
prepare, file, prosecute, maintain and enforce patents and patent applications
directed to BASF’s Interests.

 

(b)Cardax shall have the entire and exclusive worldwide rights, title and
interest in and to all Results relating to the formulation and the pre-clinical
and clinical development of the Product as an intermediate in the manufacture of
or as an ingredient in human pharmaceutical compounds (“Cardax’s Pharmaceutical
Interests”) or nutraceutical compounds (“Cardax’s Nutraceutical Interests”)
(collectively “Cardax’s Interests”). Cardax, at its sole discretion and expense,
will have the right to prepare, file, prosecute, maintain and enforce patents
and patent applications directed to Cardax’s Interests.

 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934. OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



3

 

 

4.2The Parties agree that any invention shall be and become the sole property of
the relevant Party, as set out here above, which Party shall have the right to
determine whether any application for a patent shall be made and shall have the
exclusive benefit throughout the world of all Foreground Intellectual Property
Rights, together with the right to maintain, assign or abandon such Foreground
Intellectual Property Rights without reference to any other person. The Parties
agree to execute and do all things necessary to vest the title and interest in
such Foreground Intellectual Property Rights in the relevant Party as set out
above, at the expense of said relevant Party, which shall pay the costs of the
prosecution of all applications for Foreground Intellectual Property Rights to
which it becomes entitled under this Agreement.

 

The Party intending to file a patent application shall inform the other Party of
such intended filing and shall provide the other Party with an opportunity to
comment on the text of the patent application, whenever this is possible without
endangering protection. Further, not later than thirty days after the filing
date, the Party filing the patent application shall furnish the other Party with
a copy of the patent application, subject to the provisions of Article 3 here
above.

 

4.3Each Party shall keep the Results and any Foreground Intellectual Property
Rights belonging to the other Party confidential and shall not, except as
provided in this Agreement, use them without the prior written consent of the
other Party or disclose it to any third party and shall treat it in accordance
with the provisions of Article 3 here above.

 

4.4Cardax hereby grants a non-exclusive worldwide, nontransferable license to
BASF to use Cardax’s Nutraceutical Interests (but not Pharmaceutical Interests)
for the purpose of development and commercialization (directly or through a
third party) of human nutraceutical compounds containing or utilizing Product
and to make available to BASF the reasonable assistance of Cardax in designing
and conducting clinical studies in the United States therefor all subject to the
negotiation and agreement by the Parties of reasonable commercial terms for such
license and assistance. Such license shall be subject to the following tiered
royalty structure:

 

(a)

 

(i)[***]% on Net Nutraceutical Sales < $[***]

 

(ii)[***]% on Net Nutraceutical Sales of $[***] or more but < $[***]

 

(iii)[***]% on Net Nutraceutical Sales of $[***] or more but < $[***]

 

(iv)[***]% on Net Nutraceutical Sales of $[***] or more but < $[***]

 

(v)[***]% on Net Nutraceutical Sales of $[***] or above

 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934. OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



4

 

 

BASF shall have the option to have the license converted to an exclusive
license, subject to the following provisions (b)- (d). BASF shall exercise the
option by written document at any time, subject to 4.4 (e) below.

 

(b)Tiered royalty structure

 

(i)[***]% on Net Nutraceutical Sales < $[***]

 

(ii)[***]% on Net Nutraceutical Sales of $[***] or more but < $[***]

 

(iii)[***]% on Net Nutraceutical Sales of $[***] or more but < $[***]

 

(iv)[***]% on Net Nutraceutical Sales of $[***] or more but < $[***]

 

(v)[***]% on Net Nutraceutical Sales of $[***] or above

 

(c)Commercialization obligations

 

(i)[***]

 

(ii)[***]

 

(d)If BASF fails the commercialization obligations, Cardax may terminate by
written notice to BASF the exclusivity of the license. In such event, the
license shall become non-exclusive and the tiered royalty schedule set out in
4.4 (a) shall apply as of the date of the notice.

 

(e)If at any time prior to the execution of the option with respect to an
exclusive license, Cardax gives BASF written notice that Cardax desires to
[***], BASF’s right to exercise the option shall [***].

 

(f)Any license (either non-exclusive or exclusive) granted pursuant to this
agreement or contemplated by this agreement to BASF by Cardax for Cardax’s
Nutraceutical Interests shall terminate [***].

 

4.5[***]

 

4.6[***]

 

5.COMMERCIAL EXPLOITATION

 

5.1BASF agrees to supply Cardax with up to [***] kg of Product for use by Cardax
in preclinical and human clinical trials, to be supplied at the prices and on
the terms and conditions set forth in Appendix 1.

 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934. OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



5

 

 

5.2[***], BASF shall exclusively manufacture the Product for Cardax or its
licensees for use as an intermediate in the manufacture of or as an ingredient
in human pharmaceutical or [***] compounds, and Cardax or its licensee shall
exclusively purchase from BASF all of its clinical trial and commercial
requirements of Product for such use. The Parties agree that the supply and
purchase of Products shall further be governed by the terms outlined in
Appendix 2 hereto and such further terms as may be set out in a definitive
Supply Agreement to be negotiated in good faith by the Parties and that the
Parties shall, prior to the commencement by Cardax of the first [***] of a
compound which utilizes [***] as an [***] or as an [***] (the “Supply Date”),
conclude a written Supply Agreement in accordance with such terms. In case
Cardax decides to transfer Cardax’s Interests to a third party, Cardax shall
procure that such third party assumes the obligations of Cardax under the Supply
Agreement, including the obligation to exclusively purchase the Product from
BASF, and, subject to such assumption by the third party, BASF shall perform its
obligations under the Supply Agreement for the benefit of the third party,
including the obligation to exclusively manufacture the Product for the third
party and its licensees.

 

5.3In consideration of the rights granted pursuant to this Agreement, except as
set forth in Section 4.4 above, BASF shall not, during the term of this
Agreement, [***], directly or indirectly through one or more third parties, the
[***].

 

6.TERM AND TERMINATION

 

6.1This Agreement is valid as of the date first set forth above (the “Effective
Date”) and will continue until the end of the third year thereafter. After this
initial term of three years, it shall automatically be prolonged by periods of
[***] each unless terminated by either Party giving [***] written notice prior
to the end of the initial term or any prolongation term.

 

6.2In the event that both Parties agree that the Project is not technically or
commercially viable, this Agreement may be terminated forthwith, upon decision
by the Parties to this effect.

 

6.3This Agreement may be terminated immediately by either Party should the other
Party be in breach of any material obligation imposed upon it by the terms of
this Agreement and shall not have remedied such breach (if capable of remedy)
within [***] days of written notice to the other Party specifying the breach and
requiring such remedy.

 

6.4This Agreement will terminate immediately should any Party to it become
insolvent, shall have a receiver appointed or the whole or any material part of
its assets or shall have any order made or resolution passed for it to be wound
up (otherwise than in furtherance of a scheme for amalgamation or reconstruction
details of which shall have been notified to the other Party).

 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934. OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



6

 

 

6.5Each Party may terminate this Agreement if any third party not being an
affiliated company of the other Party shall acquire an interest in more than
fifty percent of the issued equity share capital or voting capital of the other
Party. This provision shall not apply if such an interest in Cardax is acquired
by an entity that is not a Chemical Manufacturing Competitor.

 

6.6BASF shall be entitled to terminate this agreement in writing without notice
period if BASF in its own discretion decides to exit the business of manufacture
of Astaxanthin. However, upon request of Cardax, BASF shall make available a
stock of Product in order to cover Cardax’s requirements for a transition
period, [***]. Except as provided in Section 6.8 and in the Supply Agreement,
there shall be no compensation rights of Cardax or any third party arising from
such termination.

 

6.7Either Party may terminate this Agreement in writing without notice period if
any of the milestones listed in Appendix 1 hereto is not reached within the
timeframe indicated in Appendix 1 plus [***] and the Parties could not agree to
a prolongation of such timeframes.

 

6.8In the event of termination of this Agreement by either Party in accordance
with Sections 6.1 and 6.6, the terminating Party shall, upon request of the
other Party, grant the other Party a reasonable royalty-bearing, irrevocable,
worldwide, non-exclusive license, with the right to sublicense, to use BASF’s
Interests (if BASF is the terminating Party) or Cardax’s Nutraceutical Interests
(but not Cardax’s Pharmaceutical Interests) (if Cardax is the terminating
Party), including such assistance and advice as may be reasonably required to
enable the other Party to exercise the rights licensed to it; excluding,
however, the license or transfer of any rights that are not part of the
Foreground Intellectual Property Rights.

 

6.9The provisions of Sections 3, 4, 6.6, 6.8, 7 and 8 shall survive the expiry
or termination of the present Agreement.

 

7.LAW AND ARBITRATION

 

7.1This Agreement shall be governed in all respects by, and be construed and
governed in accordance with the laws of Switzerland excluding its conflicts of
law principles and excluding any application of the United Nations Convention on
the International Sale of Goods.

 

7.2If a controversy, claim or dispute arises out of or relates to any provision
of this Agreement or the breach thereof, and including the validity of any
provisions thereof, the Parties will make all efforts to find a mutually
acceptable solution. In the absence of such an agreement within [***] days after
the date at which one Party has notified the other Party that a dispute exists,
the dispute shall be finally settled, ousting jurisdiction by ordinary courts,
by a three-member arbitral tribunal in accordance with the arbitration rules of
the International Chamber of Commerce. The unsuccessful party shall bear the
costs of the proceedings and the costs and expenses incurred by the successful
party for the proper conduct of the matter. Where no party is completely
successful, the costs of the proceedings and the costs and expenses incurred by
the parties for the proper conduct of the matter shall be shared
proportionately. The seat of the arbitration shall be New York City and New York
City shall be the location where all proceedings will be conducted. The language
for the proceedings shall be the English language.

 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934. OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



7

 

 

8.GENERAL PROVISIONS

 

8.1Neither Party is entitled to assign, transfer, charge, encumber or otherwise
deal with the whole or any part of this Agreement or its obligations hereunder
provided, however, that either Party may assign this Agreement, without the
consent of the other Party, (i) to any of its Affiliates, if the assigning Party
guarantees the full performance of its Affiliates’ obligations hereunder,
provided however, that the Affiliate shall be obliged to re-assign the Agreement
and all rights and obligations thereunder to Cardax once the Affiliate ceases to
be an Affiliate of Cardax, or (ii) in connection with the transfer or sale of
all or substantially all of the assets or business to which this Agreement
relates or in the event of its merger or consolidation with another company,
provided however, that BASF shall in such event enjoy the rights of [***] and
[***] set out in Section 4.5 and 4.6 herein.

 

8.2Other than as specified in this Agreement or otherwise agreed in writing,
nothing in this Agreement shall imply, create, grant or transfer any license or
authority in respect of any intellectual property including patents, designs,
trademarks, copyrights or confidential information or know-how. Except as
specified in this Agreement nothing in this Agreement shall be construed as
providing a commitment of any kind to enter into or modify any further
agreement, undertake or modify any further obligation, accept or modify any
liability or purchase any goods or services. This Agreement shall not constitute
the Parties partners or either Party the agent of the other for any purpose.

 

8.3Other than as specified in this Agreement, the Parties shall at all times be
free to engage in research, development and/or supply programmes and agreements
with third parties relating to or encompassing their respective know-how,
information, data and/or experience.

 

8.4Any notices given under this Agreement shall be in writing and sent to the
recipient Party’s address as indicated at the head of this Agreement.

 

8.5This Agreement and any Appendix hereto, as well as the Confidentiality
Agreement dated 24.05.05/01.06.05, as expressly modified pursuant to Section
3.1, contain the entire understanding of the Parties as to the subject matter,
supersedes all prior and collateral communications, reports and understandings
between the Parties relating to the subject matter and cannot be modified except
by a written document bearing the signatures of both Parties hereto.

 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934. OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



8

 

 

8.6All communications between the Parties with respect to any of the provisions
of this Agreement will be sent to the addresses set out below, or to other
addresses as designated by one Party to the other by notice pursuant hereto, by
internationally recognized courier or by prepaid certified, air mail (which
shall be deemed received by the other Party on the seventh business day
following deposit in the mails), or by facsimile transmission or other
electronic means of communication

 

If to BASF, at:

 

BASF Aktiengesellschaft
[***]

67117 Limburgerhof
GERMANY

 

If to Cardax at:

 

Cardax Pharmaceuticals, Inc.
David Watumull
99-193 Aiea Heights Drive Suite 400
Alea, HI 96701

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

 

Made in two originals in Honolulu, Hawaii USA on October 13, 2006.

 

Cardax Pharmaceuticals, Inc.   BASF Aktiengesellschaft       By: /s/ David G.
Watumull   By: [***]       Title: President & CEO  
Title:  Director               Legal Counsel

 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934. OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



9

 

 

APPENDIX I

 

 to the

 

Joint Development and Supply Agreement

 

between BASF AG and Cardax Pharmaceuticals, Inc.

 

The following project proposal was developed based on the Cardax information and
on BASF process knowledge for racemic Astaxanthin.

 

A.Milestones

 

It is proposed to conduct the project in discrete steps (Milestones). Each
milestone will define clear go-no go positions; the completion of the milestones
are essential for the successful completion of the project.

 

Milestone 1.  

 

[***]

 

Upon acceptance of BASF’s proposal by Cardax BASF will provide an updated [***]
for the project.

 

Completion Date: [***] after the Effective Date of this Agreement

 

Milestone 2.  

 

[***]

 

Completion Date: [***] weeks after Completion of Milestone 1

 

Cost: [***] EUR, payment due within [***] days after date of invoice from BASF

 

Milestone 3.  

 

[***]

 

Completion Date: [***] weeks, start parallel to Milestone 1; completion after
[***]

 

Cost: [***] EUR, payment due within [***] days after date of invoice from BASF

 

Milestone 4.  

 

[***]

 

Completion Date: [***] weeks after Completion of Milestone 3

 



10

 

 

Cost: [***] EUR. The first payment of [***] EUR will be due within [***] days
after BASF has announced the start of its work. After successful completion at
BASF’s discretion, the second payment of [***] EUR will be due within [***] days
after date of invoice from BASF.

 

Milestone 5.  

 

[***]

 

Completion Date: Within [***] weeks after successful completion of Milestone 4

 

Milestone 6.  

 

[***]

 

[***]kg

 

Completion Date: [***] weeks after Completion of Milestone 5

 

Total product cost: [***] EUR; payment due within [***] days after date of
invoice from BASF

 

Or

 

[***] kg

 

Completion Date: [***] weeks after Completion of Milestone 5

 

Total product cost: [***] EUR; payment due within [***] days after date of
invoice from BASF

 

Or

 

[***] kg

 

Completion Date: total of [***] weeks after Completion of Milestone 5

 

Total product cost: [***] EUR; payment due within [***] days after date of
invoice from BASF

 

Additional quantities ([***] kg, [***] weeks per [***] kg) beyond the [***] kg
batch: [***] EUR/kg, to be specified as needed and dependent of appropriate
timing.

 

Milestone 7.  

 

[***]

 

Duration: [***]

 

Cost: [***]

 



11

 

 

B.Progress Reports

 

Upon completion of each milestone BASF will provide Cardax with a written
progress report detailing an updated time and cost estimate for the remaining
milestones based on the experience made and ask Cardax for clearance to begin
the following milestone. In case unforeseen problems occur during elaboration of
a milestone, BASF will immediately inform Cardax specifying the effect of such
problems on further development and on cost and time estimates any work
requiring additional time of more than [***] to complete or additional cost of
more than [***]% shall be subject to the prior written approval of Cardax.

 

C.Payment

 

Payment by Cardax of the costs associated with each milestone will be due as
defined above. If the project is terminated by Cardax, Cardax will pay to BASF
all costs reasonably incurred until the date of termination.

 



12

 

 

APPENDIX 2

 

To the Joint Development and Supply Agreement

 

between BASF Aktiengesellschaft and Cardax Pharmaceuticals, Inc.

 

Terms of Supply of Product

 

Subject to the negotiation and execution by the Parties of a mutually acceptable

 

definitive Supply Agreement

 

A Supply Agreement between the Parties would include, but not be limited to, the
following terms:

 

A.                [***], BASF shall exclusively supply the Product to Cardax and
its licensees for use as an intermediate in the manufacture of or an ingredient
in human pharmaceutical or [***] compound, and Cardax and its licensees shall
exclusively purchase their requirements of Product exclusively from BASF or
BASF’s affiliates for such use, including clinical supplies, and for commercial
supplies, for a period of [***] years from the earliest date of commercial
introduction of the Product or any compound that contains the Product, subject
to earlier termination under the provisions of the Supply Agreement. The term of
the Supply Agreement shall be subject to extension upon mutual agreement of the
Parties.

 

B.                 The purchase price for the Product shall be calculated
according to the formula attached hereto as Schedule l. Payment shall be made
within [***] days after the date of invoice without any deductions, except as
may be specifically set forth in the Supply Agreement.

 

C.                Every [***] months, Cardax will submit to BASF its best
estimates of its requirements of Products for the following [***] months period,
providing forecasted volumes split by [***]. Cardax undertakes to purchase and
take a minimum amount of Products of [***]% of the latest forecast for the [***]
concerned (“Minimum Amount”). BASF shall make its reasonable best efforts to
meet Cardax’s requirements, provided that BASF shall not be required to supply
Product in excess of the latest forecast by more than [***]% ([***] percent) and
BASF shall not be obliged to sell and deliver more than [***] of Products in any
[***] months period. Firm and binding purchase orders for the quantities of
Products shall be placed by Cardax in writing at least [***] working days prior
to the desired delivery date.

 



13

 

 

D.                Products supplied to Cardax shall conform to the
specifications to be agreed upon by the Parties and to requirements of
applicable laws and regulations. There is no other warranty or representation of
BASF of any kind, especially with regard to the merchantability, the quality or
the fitness of the Products for any use and none shall be implied by law.

 

E.                 Cardax has the duty to examine the Products upon delivery.
Unless claims concerning quality or quantity of Product are raised by Cardax
without undue delay within [***] days following receipt of the respective
delivery or, in case of hidden defects that cannot be detected upon reasonable
inspection, without undue delay following detection, but no later than [***]
days after delivery, the Products delivered shall be deemed to be accepted. If
the Product does not meet the agreed to specifications, Cardax’s sole remedy and
BASF’s sole liability to Cardax is limited to replacement of the nonconforming
Product or payment in an amount not to exceed the purchase price of the specific
Product for which damages are claimed, at BASF’s option. Except as provided in
the patent indemnity below and in any indemnity for third party claims (backed
by applicable insurance for Cardax) which the Parties may agree to during Supply
Contract negotiations, the liability of either Party to the other Party shall
not exceed in the aggregate [***]. Neither Party will in any event be liable for
any loss of profits, loss of use, or any indirect, incidental, consequential or
special damages of any kind whatsoever.

 

F.                 Any and all claims in relation to the delivery of Products,
except for claims in case of liability due to death or personal injury, are
subject to a statute of limitation of 2 (two) years.

 

G.                BASF shall indemnify Cardax for infringement of third party
rights to the extent arising from manufacture of the Product, and Cardax shall
indemnify BASF for infringement of third party rights to the extent arising from
its further formulation of the Product as well as the manufacture, storage,
sale, distribution and any other use of its finished products or intermediates
containing the Product.

 



14

 

 

H.                The Supply Agreement shall be governed by and construed in
accordance with the substantive laws of the State of New York, USA, including
its provisions of the Uniform Commercial Code, but excluding its conflicts of
law principles and excluding any application of the United Nations Convention on
the International Sale of Goods.

 

I.                   Any dispute arising out of or in connection with the supply
of Product that cannot be settled amicably between the Parties shall be finally
resolved as provided in Section 7.2 of the Agreement.

 

J.                  In the event that BASF cannot supply for any reason, BASF
shall [***]. As such [***] solely in order to [***] for Cardax, [***]. Upon
resolution of the supply interruption, all [***] under this paragraph shall
[***] and [***], to assure that Cardax [***]. The following shall be deemed to
constitute a failure of supply for this purpose: [***]% of any ordered quantity
is not delivered within [***] business days following the committed delivery
dates, or if so delivered, is not in material compliance with the agreed
specifications.

 

K.                Upon request of Cardax, BASF shall [***], as designated by
Cardax, [***], provided that Cardax give BASF sufficient notice and agrees to
[***] (a) before Cardax [***], and (b) at the termination or expiration of the
Contract.

 

L.                 The Supply Agreement shall contain other reasonable and
customary provisions including, without limitation, provisions relating to
termination, patents and intellectual property, recalls, adverse event
reporting, packaging, manner of payment, taxes, determination of compliance with
specifications, delivery procedures, inventory, audits and inspections, supply
interruption, force majeure, Purchaser financial / credit status,
indemnification, indemnification procedures, and regulatory requirements and
qualifications.

 

M.               BASF shall be entitled to terminate any supply contract without
notice period if BASF in its own discretion decides to exit the business of
manufacture of Astaxanthin. There shall be no compensation rights of Cardax or
any third party arising from such termination. However, upon request of Cardax,
BASF shall make available a stock of Product in order to cover Cardax’s
requirements for a transition period not to exceed the greater of: [***].

 



15

 

 

Schedule 1

 

Purchase price index chemicals (PPIC) BASF AG in [***] is [***].

 

Purchase price in EUR/kg [***] (Incoterms 2000):

 

·Volume of [***] but less than [***]:

 

Purchase price according to Appendix I, Milestone 6

 

·Volume of [***] or more:

 

[***]

 



16

 

 

AMENDMENT NO. 1

 

TO

 

JOINT DEVELOPMENT AND SUPPLY AGREEMENT

 

This Amendment No. 1 is entered into effective on the 15th day of April 2007
(the “Amendment Effective Date”) with respect to the Joint Development and
Supply Agreement entered into effective the 15th day of November, 2006 (the
“JDSA”) by and between

 

BASF Aktiengesellschaft, 67056 Ludwigshafen, Germany acting also on behalf of
its Affiliates (hereinafter referred to as “BASF”).

 

and

 

Cardax Pharmaceuticals, Inc., Aiea, Hawaii 96701, USA (hereinafter referred to
as “Cardax”).

 

BASF and Cardax are referred to herein individually as a “Party” and
collectively as the “Parties”.

 

Whereas, BASF develops, manufactures, markets and sells high-value performance
chemicals, including fine chemicals for the pharmaceutical industry;

 

Whereas, Cardax is developing proprietary pharmaceutical compounds;

 

Whereas, the JDSA involves the joint development and supply of 3S, 3’S
Astaxanthin (defined for purposes of this Amendment as the “Original Product”
and defined in the JDSA as the “Product”) which can be used as an intermediate
in the manufacture of an active ingredient in pharmaceutical products or as a
nutraceutical product;

 

Whereas, Cardax has developed and owns an active pharmaceutical ingredient 3S,
3’S Astaxanthin-[***] (the “New Product”) which can be manufactured using the
Original Product as an intermediate;

 

Whereas, pursuant Section 4.1(b) of the JDSA, Cardax owns the exclusive rights
to the formulation and pre-clinical and clinical development of the Original
Product as an intermediate in the manufacture of an active ingredient in
pharmaceutical products, including the New Product as such a pharmaceutical
product;

 

Whereas, the Parties desire that Cardax market or license the New Product as a
pharmaceutical product (but not as a nutraceutical product) and that BASF
manufacture and supply the New Product to Cardax and its licensees for this
purpose.

 

Now therefore, in consideration of the above, it is hereby agreed as follows:

 

1.BASF agrees to supply the New Product exclusively to Cardax or its licensees
under the same terms and conditions as contained in the JDSA and its Appendix 2
entered into between the Parties for the Original Product, except as outlined in
Section 2 below.

 



17

 

 

2.For avoidance of doubt, the Parties acknowledge and agree that the New Product
is not a [***].

 

3.The milestone plan and feasibility costs for the New Product shall be as set
forth in Appendix 1 to this Amendment No. 1. Pricing for [***] (Milestone 4),
[***] (Milestone 5), [***], and [***] of the New Product shall be [***].

 

4.Subject to the foregoing, the JDSA shall continue in full force and effect in
accordance with the provisions thereof.

 

IN WITNESS WHEREOF, the Parties have executed this Amendment No. 1 as of the
Amendment Effective Date set forth above.

 

Made in two originals in _Ludwigshafen_____________ on April 24, 2007.

 

Cardax Pharmaceuticals, Inc.   BASF Aktiengesellschaft       By: /s/ Thomas H.
Goodin   By: [***]       Title: VP Preclinical and Clinical   Title: DIRECTOR
Operations         By: [***]     Senior Counsel IP

 



18

 



 

APPENDIX I

 

to the

 

Extension of the Joint Development and Supply Agreement

 

between BASF AG and Cardax Pharmaceuticals, Inc.

 

The following project proposal was developed based on the Cardax information and
on BASF process knowledge for 3S,3’S-Astaxanthin-[***].

 

A.Start Date

 

It is agreed between Cardax Pharmaceuticals and BASF AG that the project shall
start 15, April 2007.

 

B.Milestones

 

It is proposed to conduct the project in discrete steps (Milestones). Each
Milestone will define clear go-no go positions; the completion of the Milestones
are essential for the successful completion of the project.

 

Milestone 1.  

 

[***]

 

Completion Date: [***]

 

Cost: [***] €, payment due within [***] days after date of invoice from BASF

 

Deliverables: Monthly progress reports

 

Go/No go decision (to proceed to Milestone 2 and in parallel Milestone 3, or to
extend Milestone 1, or stop)

 

Milestone 2.  

 

[***]

 

Completion Date: [***]

 

Go/No go decision (to proceed or stop)

 

[***]

 



19

 

 

Milestone 3.  

 

[***]

 

Cost: [***] €, payment due within [***] days after date of invoice from BASF

 

Completion Date: [***]

 

 

Milestone 4.  

 

[***]

 

Completion Date: [***]

 

Cost and payment schedule: [***]

 

 

Milestone 5.  

 

[***]

 

Completion Date: [***]

 

Cost and payment schedule: [***]

 

C.Progress Reports

 

Upon completion of each Milestone BASF will provide Cardax with a written
progress report detailing an updated time and cost estimate for the remaining
Milestones based on the experience made and ask Cardax for clearance to begin
the following Milestone. In case unforeseen problems occur during elaboration of
a Milestone, BASF will immediately inform Cardax specifying the effect of such
problems on further development and on cost and time estimates any work
requiring additional time of more than [***] to complete or additional cost of
more than [***] % shall be subject to the prior written approval of Cardax.

 

D.Payment

 

Payment by Cardax of the costs associated with each Milestone will be due as
defined above. If the project is terminated by Cardax, Cardax will pay to BASF
all costs reasonably incurred until the date of termination.

 



20

 

 

[texheader.jpg] 





 

January 14, 2014

 

BASF SE

Carl-Bosch-Straße 38

67056 Ludwigshafen

Germany

 

We refer to the Joint Development and Supply Agreement (as amended or
supplemented, the “Agreement”) dated with effect on the 15th day of November,
2006 by and between BASF SE (formerly named BASF Aktiengesellschaft), acting
also on behalf of its Affiliates (collectively, “BASF”) and Cardax
Pharmaceuticals, Inc., a Delaware corporation (“Cardax Holdings”). Cardax
Pharma, Inc., a Delaware corporation (“Pharma”), is a subsidiary of Cardax
Holdings. On May 31, 2013, Pharma assumed all of the obligations and was
assigned all of the rights of Cardax Holdings.

 

By executing and delivering to us a copy of this letter, you agree that:

 

(1)         all rights and obligations of Cardax Holdings under the terms of the
Agreement have been assigned to, and assumed by, Pharma and, accordingly, all
references to “Cardax” in the Agreement shall be a reference to Pharma; and

 

(2)         BASF has previously exercised its option in Article 4.4 of the
Agreement to convert the non-exclusive license to use Cardax’s Neutraceutical
Interests (as defined in the Agreement) into an exclusive worldwide license in
accordance with the terms of the Agreement.

 

We look forward to continuing our long-standing relationship with you.

 

  Sincerely,           /s/ David G. Watumull     David G. Watumull     President
and CEO  

 

[continued on the following page]

 

 

 

 

[texheader1.jpg]

 

BASF SE

Page 2

 

Accepted and agreed as of the date

of this letter first written above.

 

BASF SE

 

  /s/ Ceransui     /s/ Corinna Klopprogge Name: Ceransui   Name: Dr. Corinna
Klopprogge Title:   SVP   Title:   Senior Counsel IP     Global Intellectual
Property

 

 

